DETAILED ACTION
Claims 1-16 are presented for examination. Claims 1 and 13-16 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.
Response to Arguments
Applicant's remarks filed 5 August 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 10 argues:
In contrast, applicants' claimed invention is based on the complete execution (processing) time of a specific (respective) simulation program. Therefore, shorter simulation programs will have shorter processing times than another longer simulation that is executing at the same time. The clock time of these two simulations would be the same when executed on the same processor, although they would have different run lengths. This differs from the method described by Maturana, because in the system of Maturana each of the simulations would have the same runtime because each node would operate based on the same clock.
This argument is unpersuasive.
Examiner is interpreting “the clock time … would be the same when executed on the same processor” as referring to a simulation clock because it is nonsensical that a real computer clock would be the same when executing at different runtimes during shorter and longer real processing times.
Examiner respectfully disagrees that “in the system of Maturana each of the simulations would have the same runtime because each node would operate based on the same clock.” For example, Maturana column 10 lines 7-13 teach “can synchronize controlled systems with different running speed.” Different running speeds are explicitly not a same runtime. Maturana column 10 lines 7-13 continues “the controlled system without a centrally controlling clock.” Being without a centrally controlling clock is explicitly different from Applicant’s interpretation of “operate based on the same clock.” Accordingly, Examiner is unpersuaded by Applicant’s interpretation of Maturana.
Applicant appears to misunderstand the difference between a runtime and a simulation clock. A runtime refers to an actual real time a processor spends running a simulation. A simulation time is a virtual time used to keep track of where in a simulation is being simulated. A simulation step, simulation clock, and step of a simulation are independent of runtime. For example, a complicated simulation may cover a range of time over 5 minutes of a complicated process but simulation of this process may involve several hours of computer runtime in order to simulate those 5 minutes of the simulated process. The simulation clock refers to the time of the simulation (i.e. where in the 5 minutes is currently being simulated). The computer execution runtime of the computer(s) performing the simulation for this particular time interval is unrelated to the simulation clock.
Maturana teaches synchronizing clock synchronization for a system simulation. Maturana column 15 lines 12-13. See also Maturana column 16 lines 36-37. See also Specification paragraph 8 regarding use of a "virtual time" for a simulation. Use of a virtual time for simulation as a synchronization solution relates to the "simulation clock" taught by Maturana. See e.g. Maturana column 11 line 7.
Examiner further notes that simulation processes having different run lengths when run on different computers is precisely the problem which is solved by the respective teachings of Maturana and which appears to be the subject of the invention. See Maturana column 10 lines 7-13. Synchronization ensures the simulation time/clock remain coordinated between the different simulation processes.
Further consider a comparison of Specification paragraph 8 prior art solution of "virtual time" as compared to the detailed description of the instant invention. The primary difference appears to be the use of the "coordination unit" and "synchronization message" as described in the Specification. See e.g. Specification [0011]-[0013] and [0016]. However, Examiner notes Maturana column 15 clearly teaches a coordination unit (coordinator agent (CA)) and synchronization message ("CA can send a multicast message to the (n-1) components ... to advance to the next step in the simulation").
Applicant remarks page 10 further argues:
Thus, the synchronization of applicants' claimed invention is not triggered by a clock but, rather, by status massages, independently of a real or virtual time that has elapsed, whereas Maturana teaches synchronization that occurs based on the slowest clock speed.
Maturana fails to teach the limitations “determining, by a coordinator, respective status messages ….”
This argument is unpersuasive.
Applicant’s status messages are ascertained from “respective cycle counter information.” See claim 9 and Specification ¶26. Applicant’s cycle counter information and status messages are independent of real and virtual time in the same way that Maturana column 15 “continue signal” (line 30) and “multicast message” (line 41) are independent of a particular real or virtual time.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1:
a coordinator … (Specification ¶36 “In the case of a hardware-based implementation, the coordination unit can be form a device or part of a device, such as a computer or a processor or a microprocessor.”)
The coordinator is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “wherein the coordinator ascertains respective cycle counter information for each simulation program.” The cycle counter information is not independent of “a time interval defined by a time elapsing in real or virtual time.” Thus claim 9 contradicts the recitation of parent claim 1. Are the “respective processing cycle” of each simulation program independent of a real/virtual time xor is there “cycle counter information” for the simulation programs?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 9,922,148 B2 Maturana, et al. [herein “Maturana”].
Claim 1 recites “1. A method for synchronizing a plurality of simulations executed by respective simulation programs.” Maturana column 6 lines 40-43 disclose “For each step, the [simulation management component (SMC)] can dynamically select a desired clock, such as a currently identified slowest clock, to be a master clock for the next step to facilitate clock synchronization and data exchange synchronization.” Facilitating data synchronization is synchronizing a plurality of simulations.
Claim 1 further recites “the method comprising: determining, by a coordinator, respective status messages of the respective simulation programs after each of the respective simulation programs has been completely executed over a respective processing cycle of each of the respective simulation programs independently of a time interval defined by a time elapsing in real or virtual time, for each simulation an associated cycle being established by a respective sequence via the respective simulation program of logic steps to be executed.” Maturana column 15 lines 30-32 disclose “(2.13) the [coordinator agent (CA)] can wait to receive a continue signal from the [federated agent (FA)], wherein the continue signal can indicate that the CA can continue the simulation process.” The coordinator agent (CA) (Maturana column 11 lines 67) and SMC are coordinators. Receiving a continue signal from the FA is receiving respective status messages from respective simulation programs of a given cycle. Being able to continue the simulation process indicates the simulation process corresponding with the federated agent (FA) has been completely executed over a respective processing cycle. When ‘continue signals’ are sent is independent of a real or virtual time as the continue signal is sent when it “can continue the simulation process” and not according to a particular real or virtual time.
The federated agents (FA) correspond with simulation programs. Maturana column 13 lines 34-36 disclose “The CA (e.g., 224) can 
Maturana column 15 lines 17-19 disclose “(1) the CA can signal all components in the associated node to advance to the next step of the simulation and stop.” Each step of the simulation is a respective cycle of a respective sequence of logic steps to be executed for the simulation.
Herein Examiner will use SMC and CA somewhat interchangeably because the CAs are merely a second stage of the SMC. See Maturana column 11 liens 61-67. The three stages described therein are SMC > CA > FA where Examiner has interpreted the combination of both the SMC and CAs as respective portions of the claimed coordinator.
Claim 1 further recites “and outputting, by the coordinator, in each case of a synchronization message to at least one of the simulation programs, if the respective status messages of the plurality of simulations are present, each synchronization message triggering a start of a following cycle of the respective simulation program independently of the time interval defined by the time elapsing in real or virtual time.” Maturana column 15 lines 17-19 disclose “(1) the CA can signal all components in the associated node to advance to the next step of the simulation and stop.” Each step of the simulation is a respective cycle of a respective sequence of logic steps to be executed for the simulation. The signal is not defined by a particular real or virtual time.
Maturana column 15 lines 41-43 disclose “(5) the CA can send a multicast message to the (n-1) components in the workstation cluster to advance to the next step of the simulation.” Sending a multicast message to the simulation components to advance to the next step of the simulation is outputting a synchronization message to at least one simulation program. The message to advance to the next step of the simulation is the synchronization message triggering a start of a following cycle of the simulation program. The next step of the simulation is a following cycle of the simulation program.
Maturana column 15 lines 34-36 disclose “but while no continue signal is received by the CA, the CA can wait.” This indicates the outputting the synchronization message to continue to the next step of the simulation is only done after continue signals have been received by the coordinator agent (CA). The continue signal is a respective status message of the plurality of FA simulation programs. Waiting to receive a respective “continue signal” is waiting for a respective synchronization message and is not triggered according to any particular real or virtual time. The trigger is the continue signal and not a particular time.
2. The method as claimed in claim 1, wherein the respective cycles are constituted differently depending on a sequence of a given simulation program.” Maturana column 11 lines 21-26 disclose “The SMC 122 can identify and set the length of time of the next step of a controlled system simulation in accordance with the predicted length of time for simulation of the next step (e.g., the length of time can be set as the predicted length of time or as a function of the predicted length of time).” Identifying and setting the length of time for a next step of the simulation is constituting each respective cycle according to the predicted length of time. The length of time is based on the predicted length of time and therefore is not fixed and differs between respective steps of the system simulation. Thus, the respective cycles are constituted difference depending on the sequence of the simulation program and the respective predicted length of time for the respective next step in the simulation.
Claim 3 further recites “3. The method as claimed in claim 1, wherein output of the respective synchronization message is only possible when the status messages of all simulation programs to be synchronized have been ascertained.” Maturana column 15 lines 34-36 disclose “but while no continue signal is received by the CA, the CA can wait.” This indicates the outputting the synchronization message to continue to the next step of the simulation is only done after continue signals have been received by the coordinator agent (CA). The continue signal is a respective status message of the plurality of FA simulation programs. The CA agent waits for continue signals for all simulation programs.
Dependent claim 4 is substantially similar to claim 3 above and is rejected for the same reasons.
Claim 5 further recites “5. The method as claimed in claim 1, wherein the coordinator exchanges data via a bidirectional communication channel with the respective simulation programs.” Maturana column 5 lines 65 to column 6 line 2 discloses:
When desired (e.g., at the end of each step), data relating to events that occurred during the execution of the simulation over the desired time period can be exchanged between the controller and simulated components or processes, and the simulation can proceed to the next step.

Maturana column 12 lines 38-49 discloses:
The CA (e.g., 224) can create a shared memory registry for associated controllers (e.g., 202) and simulation components (e.g., 206). Each controller (e.g., 202, 204) and simulation component (e.g., 206, 208) can connect to a respective CA (e.g., 224, 226) using desired agent registration protocols, wherein the connections can be supported by multishared memory maps that can be maintained by the respective CAs in a central location as workstation scoped connections, which, for example, can facilitate communication between components, such as intra-node communication between a controller and associated simulation component.
The shared memory connections which facilitate communication between components is a communication channel. The controller and CA correspond with the coordinator. The simulation components correspond with respective simulation programs. Maturana column 18 lines 37-40 disclose “The synchronization pulses can be transmitted via shared memory channels (e.g., shared memory pipes) to reduce communication overheads.” Transmitting the synchronization via the shared memory channels is exchanging data via the bidirectional communication channel of the shared memory channels.
Maturana column 12 lines 55-57 disclose “In an aspect, the data tag mapping can include tags that can represent input or output signals.” Including both input and output indicates the shared memory connections are bi-directional.
Claim 6 further recites “6. The method as claimed in claim 5, wherein the respective status messages from the respective simulation programs are received via the bidirectional communication channel by the coordinator.” Maturana column 18 lines 37-40 disclose “The synchronization pulses can be transmitted via shared memory channels (e.g., shared memory pipes) to reduce communication overheads.” Transmitting the synchronization via the shared memory channels is exchanging data via the bidirectional communication channel of the shared memory channels.
Claim 7 further recites “7. The method as claimed in claim 5, wherein the respective synchronization messages are sent by the coordinator via the bidirectional communication channel to the respective simulation programs.” Maturana column 12 lines 38-49 discloses:
The CA ( e.g., 224) can create a shared memory registry for associated controllers (e.g., 202) and simulation components (e.g., 206). Each controller (e.g., 202, 204) and simulation component (e.g., 206, 208) can connect to a respective CA (e.g., 224, 226) using desired can facilitate communication between components, such as intra-node communication between a controller and associated simulation component.
The shared memory connections which facilitate communication between components is a communication channel. The controller and CA correspond with the coordinator. The simulation components correspond with respective simulation programs. Maturana column 18 lines 37-40 disclose “The synchronization pulses can be transmitted via shared memory channels (e.g., shared memory pipes) to reduce communication overheads.” Transmitting the synchronization via the shared memory channels is exchanging data via the bidirectional communication channel of the shared memory channels.
Dependent claim 8 is substantially similar to claim 7 above and is rejected for the same reasons.
Claim 9 further recites “9. The method as claimed in claim 1, wherein the coordinator ascertains respective cycle counter information for each simulation program.” Maturana column 9 lines 39-44 discloses “The [simulation management component (SMC)] 122 can evaluate the relative speeds of the clocks 114, 116, 118 and 120, can identify the clock that operated at the slowest speed relative to the other clocks over the last step, and can dynamically select the clock that operated at the slowest speed to be the master clock for the next step.” The respective simulation step is a cycle counter for the simulation programs.
Claim 10 further recites “10. The method as claimed in claim 1, wherein, in conjunction with the synchronization message or before processing of the synchronization message, one of (i) updated input data and (ii) a notification of updating of input data are mutually made available to the simulation programs by one of (i) the coordinator and (ii) the simulation programs.” Maturana column 5 line 65 to column 6 line 2 discloses “When desired (e.g., at the end of each step), data relating to events that occurred during the execution of the simulation over the desired time period can be exchanged between the controller and simulated components or processes, and the simulation can proceed to the next step.” The time-frame of “at the end of each step” corresponds with being in conjunction with the synchronization messages which signal the simulation can proceed to the next step. 
Recall the above discussed shared memory channel (Maturana column 12 lines 38-49). The shared memory is mutually available data.
Claim 11 further recites “11. The method as claimed in claim 1, wherein a cycle is allocated for each simulation..” Maturana column 15 lines 41-43 disclose “(5) the CA can send a multicast message to the (n-1) components in the workstation cluster to advance to the next step of the simulation.” Sending a multicast message to the simulation components to advance to the next step of the simulation is allocating a next cycle for each simulation of the (n-1) simulation components.
Claim 12 further recites “12. The method as claimed in claim 11, wherein a cycle is allocated for each simulation by one of (i) the respective simulation program and (ii) the coordinator.” From the above list of alternatives the Examiner is selecting “the coordinator.”
Maturana column 15 lines 41-43 disclose “(5) the CA can send a multicast message to the (n-1) components in the workstation cluster to advance to the next step of the simulation.” Sending a multicast message to the simulation components to advance to the next step of the simulation is allocating a next cycle for each simulation of the (n-1) simulation components. The CA sending the message is allocating the cycles by the coordinator.
Claim 13 recites “13. A non-transitory computer program product encoded with a computer program.” Maturana column 26 lines 53-54 disclose “The system memory 1616 includes volatile memory 1620 and nonvolatile memory 1622.” System memory is computer program product with computer programs. Maturana column 27 line 5 further discloses computer storage media.
Claim 13 further recites “which, when executed by program-controlled device having a coordinator including a processor and memory, causes synchronization of a plurality of simulations executed by respective simulation programs.” Maturana column 6 lines 40-43 disclose “For each step, the [simulation management component (SMC)] can dynamically select a desired clock, such as a currently identified slowest clock, to be a master clock for the next step to facilitate clock synchronization and data exchange synchronization.” Facilitating data synchronization is synchronizing a plurality of simulations.
Claim 13 further recites “comprises, the computer program comprising: program code for determining, by the coordinator, respective status messages of the respective simulation programs after each of the respective simulation programs has been completely executed over a respective processing cycle of each of the respective simulation programs independently of a time interval defined by a time elapsing in real or virtual time, for each simulation an associated cycle being established by a respective sequence via the respective simulation program of logic steps to be executed.” Maturana column 15 lines 30-32 disclose “(2.13) the [coordinator agent (CA)] can wait to receive a continue signal from the [federated agent (FA)], wherein the continue signal can indicate that the CA can continue the simulation process.” The coordinator agent (CA) (Maturana column 11 lines 67) and SMC are coordinators. Receiving a continue signal from the FA is receiving respective status messages from respective simulation programs of a given cycle. Being able to continue the simulation process indicates the simulation process corresponding with the federated agent (FA) has been completely executed over a respective processing cycle. When ‘continue signals’ are sent is independent of a real or virtual time as the continue signal is sent when it “can continue the simulation process” and not according to a particular real or virtual time.
The federated agents (FA) correspond with simulation programs. Maturana column 13 lines 34-36 disclose “The CA (e.g., 224) can facilitate coordinating the data exchange between the controller (e.g., 202) and simulation component.” The data exchange may also be interpreted as respective status messages of respective simulation programs. Maturana column 13 lines 43-45 discloses data exchanges at the end of a simulation step. The end of simulation step is a completed run of a respective cycle.
Maturana column 15 lines 17-19 disclose “(1) the CA can signal all components in the associated node to advance to the next step of the simulation and stop.” Each step of the simulation is a respective cycle of a respective sequence of logic steps to be executed for the simulation.
Herein Examiner will use SMC and CA somewhat interchangeably because the CAs are merely a second stage of the SMC. See Maturana column 11 liens 61-67. The three stages described therein are SMC > CA > FA where Examiner has interpreted the combination of both the SMC and CAs as respective portions of the claimed coordinator.
Claim 13 further recites “and program code for determining, by the coordinator, respective status messages of the respective simulation programs for a completed run through a given cycle, for each simulation an associated cycle being established by a respective sequence via the respective simulation program of logic steps to be executed independently of the time interval defined by the time elapsing in real or virtual time.” Maturana column 15 lines 17-19 disclose “(1) the CA can signal all components in the associated node to advance to the next step of the simulation and stop.” Each step of the simulation is a respective cycle of a respective sequence of logic steps to be executed for the simulation. The signal is not defined by a particular real or virtual time.
Maturana column 15 lines 41-43 disclose “(5) the CA can send a multicast message to the (n-1) components in the workstation cluster to advance to the next step of the simulation.” Sending a multicast message to the simulation components to advance to the next step of the simulation is outputting a synchronization message to at least one simulation program. The message to advance to the next step of the simulation is the synchronization message triggering a start of a following cycle of the simulation program. The next step of the simulation is a following cycle of the simulation program.
Maturana column 15 lines 34-36 disclose “but while no continue signal is received by the CA, the CA can wait.” This indicates the outputting the synchronization message to continue to the next step of the simulation is only done after continue signals have been received by the coordinator agent (CA). The continue signal is a respective status message of the plurality of FA simulation programs. Waiting to receive a respective “continue signal” is waiting for a respective synchronization message and is not triggered according to any particular real or virtual time. The trigger is the continue signal and not a particular time.
Claim 14 recites “14. A coordinator on a computer, the coordinator comprising: a processor and memory.” Maturana column 26 lines 33-35 disclose “The computer 1612 can include a processing unit 1614, a system memory 1616, and a system bus 1618.”
Claim 14 further recites “wherein the processor of the coordinator is configured to: determine respective status messages of the respective simulation programs after each of the respective simulation programs has been completely executed over a respective processing cycle of each of the respective simulation programs independently of a time interval defined by a time elapsing in real or virtual time, for each simulation an associated cycle being established by a respective sequence via the respective simulation program of logic steps to be executed.” Maturana column 15 lines 30-32 disclose “(2.13) the [coordinator agent (CA)] can wait to receive a continue signal from the [federated agent (FA)], wherein the continue signal can indicate that the CA can continue the simulation process.” The coordinator agent (CA) (Maturana column 11 lines 67) and SMC are coordinators. Receiving a continue signal from the FA is receiving respective status messages from respective simulation programs of a given cycle. Being able to continue the simulation process indicates the simulation process corresponding with the federated agent (FA) has been completely executed over a respective processing cycle. When ‘continue signals’ are sent is independent of a real or virtual time as the continue signal is sent when it “can continue the simulation process” and not according to a particular real or virtual time.
The federated agents (FA) correspond with simulation programs. Maturana column 13 lines 34-36 disclose “The CA (e.g., 224) can facilitate coordinating the data exchange between the controller (e.g., 202) and simulation component.” The data exchange may also be interpreted as respective status messages of respective simulation programs. Maturana column 13 lines 43-45 discloses data exchanges at the end of a simulation step. The end of simulation step is a completed run of a respective cycle.
Maturana column 15 lines 17-19 disclose “(1) the CA can signal all components in the associated node to advance to the next step of the simulation and stop.” Each step of the simulation is a respective cycle of a respective sequence of logic steps to be executed for the simulation.
Herein Examiner will use SMC and CA somewhat interchangeably because the CAs are merely a second stage of the SMC. See Maturana column 11 liens 61-67. The three stages described therein are SMC > CA > FA where Examiner has interpreted the combination of both the SMC and CAs as respective portions of the claimed coordinator.
Claim 14 further recites “and output in each case of a synchronization message to at least one of the simulation programs, if the respective status messages of the plurality of simulations are present, each synchronization message triggering a start of a following cycle of the respective simulation program independently of the time interval defined by the time elapsing in real or virtual time.” Maturana column 15 lines 17-19 disclose “(1) the CA can signal all components in the associated node to advance to the next step of the simulation and stop.” Each step of the simulation is a respective cycle of a respective sequence of logic steps to be executed for the simulation. The signal is not defined by a particular real or virtual time.
Maturana column 15 lines 41-43 disclose “(5) the CA can send a multicast message to the (n-1) components in the workstation cluster to advance to the next step of the simulation.” Sending a multicast message to the simulation components to advance to the next step of the simulation is outputting a synchronization message to at least one simulation program. The message to advance to the next step of the simulation is the synchronization message triggering a start of a following cycle of the simulation program. The next step of the simulation is a following cycle of the simulation program.
Maturana column 15 lines 34-36 disclose “but while no continue signal is received by the CA, the CA can wait.” This indicates the outputting the synchronization message to continue to the next step of the simulation is only done after continue signals have been received by the coordinator agent (CA). The continue signal is a respective status message of the plurality of FA simulation programs. Waiting to receive a respective “continue signal” is waiting for a respective synchronization message and is not triggered according to any particular real or virtual time. The trigger is the continue signal and not a particular time.
Claim 14 further recites “wherein the coordinator communicates with the simulation programs.” Maturana column 12 lines 38-49 discloses:
The CA ( e.g., 224) can create a shared memory registry for associated controllers (e.g., 202) and simulation components (e.g., 206). Each controller (e.g., 202, 204) and simulation component (e.g., 206, 208) can connect to a respective CA (e.g., 224, 226) using desired agent registration protocols, wherein the connections can be supported by multishared memory maps that can be maintained by the respective CAs in a central location as workstation scoped connections, which, for example, can facilitate communication between components, such as intra-node communication between a controller and associated simulation component.

Claim 15 further recites “15. The coordinator as claimed in claim 14, wherein the coordinator on the computer operates jointly with execution of at least one of the simulation programs.” Maturana figure 2 shows CA (224) executing jointly with both FA (228), simulation component (206). Either the FA or simulation component may be interpreted as a respective one other simulation program which operates jointly with the CA.
Claim 16 further recites “16. The coordinator as claimed in claim 14, wherein the plurality of simulation programs are executed on two or more different computers.” Maturana figure 2 shows program executing on different nodes (210) and (212). Maturana column 24 lines 48-51 disclose “One or more components may reside within a process and/or thread of execution and a component may be localized on one computer and/or distributed between two or more computers.” Being distributed between two or more computers is execution on two or more different computers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        26 November 2021